DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 5 semantic map (503) disclosed in [0069] of PGPub 2021/0327112 A1, Fig. 6 first associated local semantic map (206) disclosed in [0070] of PGPub 2021/0327112 A1, Fig. 6 second associated local semantic map (206) disclosed in [0070] of PGPub 2021/0327112 A1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “206” has been used to designate both first associated local semantic map and second local semantic map, in reference to Fig. 6A described in [0070] of PGPub 2021/0327112 A1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over MIODONSKI et al. (6,414,679 B1).

RE claim 1, Miodonski teaches a system/method for generating and displaying three dimensional representations. Specifically, Miodonski teaches
(a)
one or more computer processors;

Fig. 1, system (101) [5:64-66] and computer system [6:32-33]. It is well known in the art for a computer system to include a processor.
(b)
one or more computer memories;

Fig. 1, system (101) [5:64-66] and computer system [6:32-33]. It is well known in the art for a computer system to execute instructions stored on memory.
(c)
a set of instructions stored in the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations comprising:

Fig. 1, system (101) [5:64-66] and computer system [6:32-33]. It is well known in the art for a computer system to execute instructions stored on memory.
(d)
accessing environment data describing a digital environment; 

The data structure (106) and associated information may be used to generate a 3D world based on the information. The data structure (106) and associated information are associated with a construction site that is populated with specific objects and links [8:8-12]. The data structure (106) includes references to objects (e.g., assets (108) and/or links (e.g., object links (120) or world links (121)) [8:12-14]. These objects and/or links are associated with various locations of the construction site that correspond to locations within the associated 3D world. A 3D world may be efficiently generated from the data structure based on specific locations of the construction site and associated objects and links 8:12-19].
(e)
accessing populator data describing a populator digital object, the populator data including semantic data describing the populator digital object; 

A data structure (106) (said populator data) is generated for a particular 3D world (said populator digital object) [5:67-6:3]. The generated data structure (106) includes references to a plurality of assets (108). These assets (108) (said semantic data) may include any suitable data objects and/or links that may be viewed, played, or executed within an A/V environment [6:4-7].
(f)
placing the populator digital object within the digital environment; 

As shown in Fig. 10A, sprite objects (said populator digital object) are displayed within the attributes instance window (642) [17:42-45] that permit the user to place them within the 3D world [17:45-18:34].
(g)
generating a semantic map representation of the populator digital object; 

Fig. 2, the data structure (106) includes a plurality of attribute maps or layers (said semantic map representation) (156), a plurality of descriptors (154), and a general data portion (150) [8:37-39].
(h)
dividing the semantic map representation into a plurality of cells; 

Each attribute map (said semantic map) is divided into a discrete set of location or tiles, and the number of tiles corresponds to the number of tiles on the construction site [8:40-42].
(i)
selecting a target cell of the plurality of cells as a placeholder in the digital environment for a digital object that is optionally subsequently instantiated, the selecting based on an analysis of the environment data, the populator data, and the semantic map representation; and 

Fig. 3, an example of a diagrammatic representation of a particular location in the construction site and the location’s associated identifiers and attribute instances [9:24-26]. As shown, the particular location is indicated by a location identifier (302) (said selecting a target cell). By way of example, if the construction site is a 16 x 16 grid, the location identifier (302) may be in the form of [1,1], which location identifier corresponds to the top left comer of the 16 x 16 grid. In contrast, the location identifier [16,16] corresponds to the bottom right comer of the 16 by 16 grid [9:24-33]. As shown, the particular location identifier (302) is associated with a plurality of attribute instance identifiers (304) (said digital object that is optionally subsequently instantiated) from different attribute layers, i.e., a plurality of identifiers from a plurality of attribute layers (e.g., 156 of FIG. 2) may be associated with a particular location of a construction site (said based on an analysis of the environment data, the populator data, and the semantic map representation). In this example, the identifiers (304) include a wall identifier, a ceiling identifier, a floor identifier, a sprite identifier, a MIDI identifier, a wave identifier, a video identifier, and a link identifier [9:34-45]
(j)
recording placeholder data in the semantic map representation, the placeholder data including properties corresponding to the digital object that is optionally subsequently instantiated.

Each attribute map is formatted such that a specific tile within the populated construction site is associated with specific identifiers (said recording). The placeholder data including properties corresponding to the digital object that is optionally subsequently instantiated). In this example, the identifiers (304) include a wall identifier, a ceiling identifier, a floor identifier, a sprite identifier, a MIDI identifier, a wave identifier, a video identifier, and a link identifier [9:34-45].


RE claim 2, Miodonski further teaches:
(a)
selecting the digital object from a plurality of digital object based on a matching of the digital object to the recorded placeholder data;

Miodonski teaches when a particular attribute instance tab is selected, a corresponding palette of attribute instances is displayed in the attribute display window 642. FIG. 8A is a screen shot illustrating selection of the floor tab (620a). As shown, after the floor tab (620a) is selected, a plurality of floor type attribute instances (804) are displayed within a floor palette 842 [15:63-16:7]. Particular floor type attribute instances may then be selected from the floor palette 842 and associated with particular construction site location(s) (said selecting the digital object based on a matching object to the recorded placeholder). For example, floor (804a) or floor (804b) may be selected and placed within the 
(b)
determining to perform the optional instantiating of the digital object; and 

Each attribute map is formatted such that a specific tile within the populated construction site is associated with specific identifiers (said perform). The identifiers correspond to the attribute instances that are used to populate the specific tiles [8:58-61]. As taught in the rationale of claim 1(i), as shown in Fig. 3, the particular location identifier (302) is associated with a plurality of attribute instance identifiers (304) from different attribute layers, i.e., a plurality of identifiers from a plurality of attribute layers (e.g., 156 of FIG. 2) may be associated with a particular location of a construction site (said optional instantiating of the digital object). In this example, the identifiers (304) include a wall identifier, a ceiling identifier, a floor identifier, a sprite identifier, a MIDI identifier, a wave identifier, a video identifier, and a link identifier [9:34-45].
(c)
automatically placing the selected and instantiated digital object at the selected cell within the populator object.

As shown, after the floor tab 620a is selected, a plurality of floor type attribute instances (804) are displayed within a floor palette 842 [15:63-16:7]. Particular floor type attribute instances may then be selected from the floor palette (842) and associated with particular construction site location(s) [16:8-18]. FIG. 8B is a placing the selected and instantiated digital object at the selected cell within the populator object) Various types of floor objects may be placed within the construction site (601) to create a desirable configuration of floor objects within the resulting 3D world [16:19-27].


RE claim 4, Miodonski teaches wherein the semantic map representation includes a topology of the digital environment at an intersection of the digital environment and the placed populator digital object.
The general data portion (150) may also include a reference to a birdseye view map or 2D representation (said semantic map representation includes a topology of the digital environment at an intersection of the digital environment and the placed populator digital object). The birdseye view is a 2D representation of the 3D world that may be generated and displayed along with the 3D world [11:30-33]. With reference to Fig. 5, 3D world can be generated and displayed in the viewer (102). The viewer (102) includes a 3D world (said digital environment) within a 3D viewport (502), a 2D representation from a birdseye perspective (said topology) of the data structure (106) in a 2D viewport (506), and an emblem image (504) [11:60-67]. As shown in Fig. 10A, sprite objects are displayed within the attributes instance window (642) [17:42-45] that permit the user to place them within the 3D world (said populator digital object) [17:45-18:34].

RE claim 5, Miodonski teaches the operations further include:
(a)
placing a second populator digital object within the digital environment;

As shown in Fig. 2, the data structure (106) includes a plurality of attribute maps or layers (156) [8:37-40]. The tabs shown in Figs. 8A-10A permit the user to add objects within the environment. Therefore, it is interpreted that each tab corresponds to separate objects. Thus, the user can add floors, such as Fig. 8B (said populator digital object) [16:19-36] and further add walls (said second populator digital object within the digital environment), such as Fig. 9A [16:37-17:7].
(b)
generating a second semantic map representation of the second populator digital object; 

As shown in the of Fig. 9A, attribute instances (904) may be selected from the palette (942) and associated with one or more locations within the construction site (601) (said generating a second semantic map representation) [16: 58-65].
(c)
assigning a first set of priorities to the semantic map representation and objects therein; 

With reference to Fig. 3, each location (302) has an attribute instance identifier (304) from different attribute layers [9:35-36]. Thus, each layer corresponds to their respective semantic map. It would have been obvious before the effective filing date of the claimed invention for each attribute instance (304) to include a characteristic in how the attribute should be displayed in the 3D world (said assigning a first set of priorities). In the case of floors (Fig. 8B), the flooring 
(d)
assigning a second set of priorities to the second semantic map representation and objects therein; and 

Similarly to the rationale of claim 5(c), with reference to Fig. 3, each location (302) has an attribute instance identifier (304) from different attribute layers [9:35-36]. Thus, each layer corresponds to their respective semantic map. It would have been obvious before the effective filing date of the claimed invention for each attribute instance (304) to include a characteristic in how the attribute should be displayed in the 3D world (said assigning a second set of priorities). In the case of floors (Fig. 8B), the flooring characteristic would recognize that it is the bottom layer and objects would be displayed on top. This would be necessary in order to properly render the 3D world correctly.
(e)
compositing the semantic map representation and the second semantic map representation into a single composited semantic map representation based at least on the assigned priorities.

With reference to Fig. 5, a 2D representation from a birdseye perspective of the data structure (106) is displayed in a 2D viewport (506) [11:63-65]. This comprises all of the layers of the data structure (106) [11:30-67]. The layers would be displayed based on their respective characteristics, e.g., walls would be displayed on top of floors (said compositing based at least on the assigned priorities). 

RE claim 8, claim 8 recites similar limitations as claim 1 but in manufacture form. Therefore, the same rationale used for claim 1 is applied. Fig. 1, system (101) [5:64-66] and computer system [6:32-33]. It is well known in the art for a computer system to execute instructions stored on memory.

RE claim 9, claim 9 recites similar limitations as claim 2 but in manufacture form. Therefore, the same rationale used for claim 2 is applied.

RE claim 11, claim 11 recites similar limitations as claim 4 but in manufacture form. Therefore, the same rationale used for claim 4 is applied.

RE claim 12, claim 12 recites similar limitations as claim 5 but in manufacture form. Therefore, the same rationale used for claim 5 is applied.

RE claim 15, claim 15 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied. Fig. 1, system (101) [5:64-66] and computer system [6:32-33]. It is well known in the art for a computer system to execute instructions stored on memory. Furthermore, Figs. 19-35 illustrate the process disclosed of Miodonski.

RE claim 16, claim 16 recites similar limitations as claim 2 but in process form. Therefore, the same rationale used for claim 2 is applied.

RE claim 18, claim 18 recites similar limitations as claim 4 but in process form. Therefore, the same rationale used for claim 4 is applied.

RE claim 19, claim 19 recites similar limitations as claim 5 but in process form. Therefore, the same rationale used for claim 5 is applied.

Claims 3, 7, 10, 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over MIODONSKI et al. (6,414,679 B1) in view of Ayush et al. (2021/0133850 A1)

RE claim 3, as taught in the rationale of claim 2, Miodonski teaches when a particular attribute instance tab is selected, a corresponding palette of attribute instances is displayed in the attribute display window 642. In the example of FIG. 8A, the user can select a particular floor to include in the construction site (601) [15:63-16:7-18]. However, Miodonski is silent to the selecting of the digital object is based on application of a machine-learned model trained by previous manual user actions.
	Ayush teaches techniques for providing a machine learning prediction of a recommended product to a user using augmented reality [0018]. Fig. 1, system (100) is used for generating machine learning predictions of recommended products [0035]. The system includes machine learning prediction system (120) and user device (110) [0036]. The user device (110) includes the augmented reality application (115) [0039]. The machine learning prediction system (120) is configured to determine a user viewpoint of an augmented reality image, determine the position of a virtual product in the camera selecting of the digital object based on application of a machine-learned model) [0067]. The AR environment is then augmented (630) with one or more images of the machine-selected candidate products in the product bundle recommendation to the user [0067]. 
	It would have been obvious before the effective filing date of the claimed invention to include the machine learning algorithm as taught by Ayush to select the objects to insert into the environment of Miodonski because Ayush teaches the predictions are highly relevant and appealing to the user [0021]. Furthermore, the machine learning can provide a level of personalized recommendation, resulting in richer product set for inclusion in the AR environment [0021]. 

RE claim 7, as taught in the rationale of claim 1(h-j) shown, Miodonski teaches each attribute map (said semantic map) is divided into a discrete set of location or tiles, and the number of tiles corresponds to the number of tiles on the construction site [8:40-42]. The particular location is indicated by a location identifier (302) [9:24-33]. As shown in Fig. 3, the particular location identifier (302) is associated with a plurality of attribute instance identifiers (304) (said digital object that is optionally subsequently instantiated) from different attribute layers, i.e., a plurality of identifiers from a plurality of attribute layers (e.g., 156 of FIG. 2) may be associated with a particular location of a construction site. In this example, the identifiers (304) include a wall identifier, a ceiling identifier, a floor identifier, a sprite identifier, a MIDI identifier, a wave identifier, a video identifier, and a link identifier [9:34-45]. However, Miodonski fails to disclose selecting the location of the object, i.e., the selected tile, based on machine learning.
	Ayush teaches techniques for providing a machine learning prediction of a recommended product to a user using augmented reality [0018]. Fig. 1, system (100) is used for generating machine learning predictions of recommended products [0035]. The system includes machine learning prediction system (120) (said application of a machine-learned model) and user device (110) [0036]. The user device (110) includes the augmented reality application (115) [0039]. The machine learning prediction system (120) is configured to determine a user viewpoint of an augmented reality image, determine the position of a virtual product in the camera image, create and evaluate machine learning predictions of recommended products and product bundles, and provide images of the recommended products and product bundles to the user (101) in an AR environment [0041]. With reference to Fig. 6A, process (600) includes identifying (610) one or more objects in a viewpoint of an AR environment [0066]. Based on the identified objects, the process (600) further includes predicting (620) one or more diverse products not depicted in the viewpoint using a machine learning algorithm [0067]. The AR environment is then augmented (630) with one or more images of the machine-selected candidate products in the product bundle recommendation to the user selecting) [0070, 0077]
	Therefore, in the combined invention, Miodonski teaches selecting a location for an object. The location corresponds to a tile in the attribute map. As modified by Ayush, the machine-learning application selects a location for the recommended product. Thus, the location of Ayush would correspond to a selected tile of Miodonski (said selecting a target cell of the plurality of cells is based on application of a machine-learned model). It would have been obvious before the effective filing date of the claimed invention to include the machine learning algorithm as taught by Ayush to select the objects to insert into the environment of Miodonski because Ayush teaches the predictions are highly relevant and appealing to the user [0021]. Furthermore, the machine learning can provide a level of personalized recommendation, resulting in richer product set for inclusion in the AR environment [0021].

RE claim 10, claim 10 recites similar limitations as claim 3 but in manufacture form. Therefore, the same rationale used for claim 3 is applied.

RE claim 14, claim 14 recites similar limitations as claim 7 but in manufacture form. Therefore, the same rationale used for claim 7 is applied.

RE claim 17, claim 17 recites similar limitations as claim 3 but in process form. Therefore, the same rationale used for claim 3 is applied.

Allowable Subject Matter
Claims 6, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
Reference MIODONSKI et al. (6,414,679 B1) is made of record as teaching a GUI (600) includes suitable editing mechanism for populating and modifying the construction site (601) [13:29-30, Fig. 6], one being an attribute modification tool (616) [13:33]. Attribute instances within the construction site (601) may be rearranged, such as moved or copied from a first location to a second location within the construction site (601) [13:56-60]. Furthermore, GUI (600) includes remote button (602) that allows the user to select between displaying and updating the resulting 3D world as the construction site is modified [13:1-6]. The remote button (602) feature renders the 3D world “on the fly” while the construction site is being modified and allows the user to quickly assess the results of their work within the construction site (601) [Fig. 13, 7-9].
However, the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole. Specifically, the cited prior art fails to disclose or render obvious the limitations: dividing the updated semantic map representation into a second plurality of cells; mapping a cell from the plurality of cells to a second cell in the second plurality of cells based on a similarity of properties therein; and transferring data from the cell to the second cell.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
23 March 2022